Citation Nr: 0803418	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-36 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
phlebitis of the left leg, previously claimed as deep vein 
thrombosis of the left leg.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
phlebitis of the right leg, previously claimed as deep vein 
thrombosis of the right leg.  

3.  Entitlement to service connection for varicose veins of 
the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the rating decision, the RO denied service 
connection for right leg phlebitis, varicose veins of the 
bilateral lower extremities, and determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for left leg phlebitis.  

In December 2005, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in November 2005, 
the veteran indicated that he wanted to have a Board hearing 
at the RO.  The RO scheduled a travel board hearing for the 
veteran to be held at the RO in November 2007.  The veteran 
did not appear for the hearing.  As of this date, no response 
has been received from the veteran; therefore, the Board 
finds that there is no hearing request pending at this time.  
See 38 C.F.R. § 20.702(e) (2007).


FINDINGS OF FACT

1.  The Board denied reopening the claim of entitlement to 
service connection for phlebitis of the left leg, previously 
claimed as deep vein thrombosis of the left leg, in a 
September 2002 decision.  The veteran was notified of this 
decision and of his appeal rights.  He did not appeal the 
decision.  

2.  The Board denied entitlement to service connection for 
phlebitis of the right leg, previously claimed as deep vein 
thrombosis of the right leg, in a September 2002 decision.  
The veteran was notified of this decision and of his appeal 
rights.  He did not appeal the decision.  

3.  Since the September 2002 Board decision which denied 
reopening the claim of entitlement to service connection for 
phlebitis of the left leg, previously claimed as deep vein 
thrombosis of the left leg, evidence that relates to an 
unestablished fact necessary to substantiate the claim has 
not been presented or secured.  

4.  Since the September 2002 Board decision which denied 
service connection for phlebitis of the right leg, previously 
claimed as deep vein thrombosis of the right leg, evidence 
that relates to an unestablished fact necessary to 
substantiate the claim has not been presented or secured.  

5.  Competent evidence of a nexus between the post service 
diagnosis of varicose veins of the bilateral lower 
extremities and service is not of record.  


CONCLUSIONS OF LAW

1.  The September 2002 Board decision that denied reopening 
the claim of entitlement to service connection for phlebitis 
of the left leg, previously claimed as deep vein thrombosis 
of the left leg is final, and evidence received since that 
decision is not new and material.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 
(2007).  

2.  The September 2002 Board decision that denied service 
connection for phlebitis of the right leg, previously claimed 
as deep vein thrombosis of the right leg is final, and 
evidence received since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. §§ 3.156, 20.1100, 20.1105 (2007).  

3.  Varicose veins of the bilateral lower extremities was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Rules and Regulations 
A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7104(b), when a claim is disallowed 
by the Board, it may not thereafter be reopened and allowed, 
and no claim based upon the same factual basis shall be 
considered.  38 U.S.C.A. § 7104(b).  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
[Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a final decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1105; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Decision   
A.  Phlebitis of the Right and Left Legs

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

In a September 2002 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim of service connection for deep vein 
thrombosis of the left leg and denied service connection for 
deep vein thrombosis of the right leg.  At the time of the 
September 2002 decision, the evidence of record consisted of 
the veteran's service medical records, private medical 
records from September 1969 to September 1994, VA outpatient 
treatment records dated January 1987 to February 2000, and 
the veteran's application for compensation benefits.  

In regards to the veteran's claim for phlebitis of the left 
leg, previously claimed as deep thrombosis of the left leg, 
the Board noted the absence of any abnormality of the 
vascular system or lower extremities during the veteran's 
military service, but acknowledged the April 1987 VA 
outpatient treatment record indicating treatment for 
recurrent deep vein thrombophlebitis.  The Board concluded 
that while the veteran submitted a substantial quantity of 
evidence that was not previously of record subsequent to the 
July 1993 rating decision which included post service 
treatment records and statements regarding the veteran's own 
contentions of his disability, the evidence was not 
sufficient to reopen the veteran's claim.  Similarly, the 
Board noted the veteran's diagnosis of phlebitis of the right 
leg, but as with the left leg, the veteran's service medical 
records contain no complaints, treatment, or diagnosis of a 
right leg vascular condition, and post service treatment 
records support the fact that the veteran's right leg 
condition was not present during the veteran's service or for 
many years thereafter.  The Board notified the veteran of 
this decision in September 2002; he did not file a notice of 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  Consequently, that decision became final 
based on the evidence of record at that time.  38 U.S.C.A. § 
7104(b); 38 C.F.R. §§ 20.1105.

The veteran states in his October 2005 personal statement 
that during boot camp, a company commander placed a cord 
around his legs which "cut off" his circulation to his 
lower extremities.  He explains that he developed leg 
problems due to the incident and contends that service 
connection is warranted for his bilateral leg condition.  

The Board finds that the veteran has not presented evidence 
since the September 2002 Board decision, which raises a 
reasonable possibility of substantiating the claims of 
service connection for phlebitis of the right and left legs.  
Since the September 2002 Board decision, the evidence 
received into the record includes VA outpatient treatment 
records from December 1966 to March 2004, several personal 
statements by the veteran, and testimony elicited during the 
December 2005 DRO hearing.  

The VA outpatient treatment records from December 1966 to 
September 1969 are not new and do not pertain to the 
veteran's current claims.  The treatment records reflect 
treatment for a gunshot wound of the abdomen and a fractured 
jaw.  This evidence is duplicative as it was already part of 
the record at the time of the previous final determination.  
Therefore, it is not "new" evidence for consideration.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

The VA outpatient treatment records dated March 2004 reflect 
a history of recurrent deep vein thrombosis of the lower 
extremities with chronic venous insufficiency and chronic 
stasis ulcer of the left leg.  While the medical records 
stated above are new in that the veteran did not previously 
submit them, they are not material, as they do not show that 
his current disabilities were incurred during service.  The 
Court has held that additional evidence, which consists 
merely of records of post-service treatment that do not 
indicate that a condition is service connected, is not new 
and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The veteran also submitted several statements during the 
course of the appeal along with his testimony during the 
December 2005 DRO hearing, which state that his current right 
and left leg conditions are attributable to his boot camp 
accident.  While the Board acknowledges those assertions, 
they cannot constitute new and material evidence because they 
are essentially the same as that previously considered by the 
Board in 2002.  Moreover, the veteran is not competent to 
provide medical evidence of diagnosis or etiology of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claims to reopen are not new and material, and does 
not serve to reopen the claims for service connection for 
phlebitis of the left and right legs.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, no further adjudication of the 
claims are warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 
31 (1991).

B.  Varicose Veins of the Bilateral Lower Extremities

As previously stated, the veteran contends that placing a 
cord around his legs during boot camp cut off his circulation 
which caused problems in his lower extremities and caused 
varicose veins to develop in his legs.  The veteran asserts 
that service connection is warranted for his varicose veins 
of the bilateral lower extremities.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for varicose veins of the 
bilateral lower extremities.  The veteran is competent to 
allege that he noticed varicose veins on his legs after the 
boot camp incident during his service; however, his service 
medical records do not support that allegation.  Service 
medical records reveal no complaints, treatment, or diagnosis 
of varicose veins during the veteran's military service, and 
the February 1964 separation examination is silent for such 
complaints of varicose veins.  Clinical evaluation of the 
vascular system and lower extremities were noted as being 
normal.  

Post service treatment records reflect continuing treatment 
and complaints associated with the veteran's varicose veins.  
VA outaptient treatment records dated March 1999 to September 
1999 note varicose veins of both lower extremities; however, 
the Board notes that more recent treatment records contain no 
treatment or complaints associated with varicose veins.  

Based upon the evidence in the claims file, the first time 
the veteran's varicose veins of the lower extremities are 
shown is in the March 1999 VA outpatient treatment record, 
which is many years following the veteran's discharge from 
service.  The Board acknowledges that the veteran has 
contended, in essence, that his varicose veins have existed 
since his military service.  The veteran is also competent to 
state that his circulation being "cut off" during boot camp 
caused his varicose veins.  Additionally, the Board, is of 
course, aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology; 
however, there is no objective medical evidence of record of 
varicose veins being caused by an inservice injury during 
service or immediately thereafter.  In this regard the Board 
also notes that the absence of evidence in support of an 
alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact.  Forshey v. 
Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (holding that 
negative evidence means that "which tends to disprove the 
existence of an alleged fact").  Moreover, in Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000), the Court held that 
"evidence of a prolonged period without medical complaint 
can be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service."  Id. at 1333.  Given the service medical 
records, the absence of complaint or treatment until many 
years after service, and the absence of any medical evidence 
showing continuity of symptomatology, the Board finds that 
the evidence weighs against the veteran's claim.  See Voerth 
v. West, 13 Vet. App. 117, 120- 21 (1999) (there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disabilities and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observations is competent).  

Furthermore, no medical professional has provided competent 
medical evidence linking the veteran's varicose veins to his 
active service, and the veteran has not alluded to the 
existence of any such opinion.  Without evidence of varicose 
veins in service and with no evidence of a nexus between 
varicose veins and service, service connection for varicose 
veins of the lower extremities is not warranted.  There is no 
probative medical evidence suggesting a link between the 
veteran's period of service and his current varicose veins.  

In summary, given the absence of any varicosities upon 
discharge, the absence of complaint or treatment until many 
years after service, and the absence of any affirmative 
competent evidence linking varicose veins to service, the 
Board finds that the evidence weighs against the veteran's 
claim.  

The Board is aware of the veteran's contentions that his 
varicose veins are somehow etiologically related to service.  
However, competent medical evidence is required in order to 
grant service connection for this claim.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for varicose veins of the bilateral 
lower extremities, and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2005 letter.  In the letter, VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance). The veteran has been apprised of the 
information necessary to reopen his claims in the March 2005 
VCAA letter.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the July 
2005 rating decision, the veteran has not been prejudiced, as 
the veteran's pending claims are denied.  A supplemental 
statement of the case was also issued to him in July 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA outpatient treatment records from 
December 1966 to September 1969, private treatment records 
dated September 1994, and Social Security Administration 
(SSA) medical records.  

VA has not provided the veteran with an examination in 
connection with his claims of whether new and material 
evidence has been presented to reopen the claims of service 
connection for phlebitis of the right and left legs; however, 
the Board finds that VA was not under an obligation to have 
the veteran examined for his claims.  The veteran has not 
brought forth new and material evidence to reopen the claims.  
38 C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured.  For 
these reasons, the Board finds that VA was not under an 
obligation to provide an examination in connection with his 
claims.  

The Board also notes that an examination or an opinion was 
not obtained in connection with the veteran's claim for 
service connection for varicose veins of the lower bilateral 
extremities because VA was not under an obligation to provide 
an examination, as such is not necessary to make a decision 
on the claim.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the veteran's 
disability may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  In this case, the 
veteran has not brought forth evidence suggestive of a causal 
connection between the disability and service.  The RO 
informed the veteran that he would need medical evidence of a 
relationship between his disability and service, and the 
veteran has not provided such evidence or indicated where 
such evidence may be found.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of the veteran's 
disability relating to service.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of service connection for 
phlebitis of the left leg, previously claimed as deep vein 
thrombosis of the left leg is denied.  

New and material evidence not having been presented, the 
application to reopen a claim of service connection for 
phlebitis of the right leg, previously claimed as deep vein 
thrombosis of the right leg is denied.  

Entitlement to service connection for varicose veins of the 
lower extremities is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


